1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     AKANINYENE ETUK,                         Case No. CV 18-07350-ODW (RAO)
13
                       Petitioner,
14
                  v.                          JUDGMENT
15
16   LOS ANGELES COUNTY
     SHERIFF OFFICE, et al.,
17                     Respondents.
18
19
20         In accordance with the Order Accepting Report and Recommendation of

21   United States Magistrate Judge issued concurrently herewith,

22         IT IS ORDERED AND ADJUDGED that the Petition is DISMISSED

23   without prejudice, and this action is dismissed.

24
25
     DATE: October 2, 2018                  ___________________________________
26                                          OTIS D. WRIGHT II
27                                          UNITED STATES DISTRICT JUDGE

28
